Citation Nr: 0419967	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for 
hypothyroidism.  

2.  Entitlement to a compensable evaluation for esophageal 
reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel
INTRODUCTION

The veteran served on active duty from March 1983 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Nashville, Tennessee, in which the RO the denied the 
veteran's claims for compensable evaluations for 
hypothyroidism and esophageal reflux.  

In February 2004 the veteran withdrew her claims of 
entitlement to service connection for status post operative 
colon cancer and scoliosis of the cervical and lumbar spine.  


FINDINGS OF FACT

1.  Hypothyroidism is manifested by fatigability and the use 
of medication for control.  

2.  Esophageal reflux is manifested by epigastric tenderness 
and chronic dysphasia.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the 
service-connected hypothyroidism have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.120, 3.159, 4.3, 4.31, 4.119, Diagnostic Code 7903 (2003).  

2.  The criteria for a 10 percent disability rating for the 
service-connected esophageal reflux have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.31, 4.114, Diagnostic Code 
7346 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  



A.  Hypothyroidism  

The veteran is currently in receipt of a noncompensable 
evaluation for the service connected hypothyroidism under 
Diagnostic Code 7903.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  

A 10 percent rating is warranted for hypothyroidism involving 
fatigability, or; continuous medication required for control.  
A 30 percent rating is warranted for hypothyroidism involving 
fatigability, constipation, and mental sluggishness.  To 
warrant a 60 percent rating under this code, the disability 
must be productive of muscular weakness, mental disturbance 
and weight gain.  Finally, a 100 percent rating is warranted 
when the condition is manifested by cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute) and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2003).  

At the November 2001 VA examination the veteran had some 
puffiness in the upper eyelids bilaterally, but no definite 
exophthalmus was noted and no lag was noted.  The examiner 
was unable to palpate definite thyroid nodule.  She had a 
healed midline surgical scar.  The veteran had no hand 
tremors, no lower extremity edema and no myxedma was noted.  
Dorsalis pedis pulse was moderately impaired.  Power was 
intact.  The thyroid ultrasound impression was cystic lesion, 
left thyroid gland.  Three other nodule regions, right 
thyroid gland the largest 1 cm in the lower pole, with 
generous sized thyroid lobes bilaterally as well as isthmus.  
The abdominal x-ray impressions were hypodense nodule right 
thyroid gland, cholelithiasis, cecal mass with periocloic 
nodes and left adrenal adenomas.  

The May 2002 VA outpatient treatment record showed that the 
veteran's thyroid was enlarged with no distinct nodules.  The 
assessment included subclinical hypothyroidism with most 
likely burned out Graves.  The March 2003 radiology report 
revealed bilateral thyroid nodules primarily cystic as 
described in a slightly large thyroid.  New septated cystic 
lesion was the largest in size at 1.2 cm.  This was new since 
November 2001.  In September 2003 the examination was within 
normal limits.  The assessments included hypothyroidism.  

At the February 2004 Video Conference Hearing the veteran 
testified that her hypothyroidism made her tense all of the 
time, like she needed to run.  She testified that could not 
slow down and believed that she needed the other condition to 
slow her down some, not to speed her up.  She felt as though 
she were moving all of the time and that tired her out.  

Following a careful review of the evidence, the Board finds 
that the current severity of the veteran's hypothyroidism 
warrants a 10 percent evaluation under Diagnostic Code 7903.  
In reaching this determination, the Board observes that the 
medical evidence of record shows that the veteran is on 
continuous medication to control her hypothyroidism.  The May 
2002 VA outpatient treatment record showed that there was no 
effect on thyroid-stimulating hormone by tapazole.  In August 
2002 the assessment included goiter, apparently was 
subclinically hyperthyroid in the past, now well suppressed 
on tapazole.  In November 2002 the assessment included 
multinodular goiter, clinically euthyroid on tapazole.  In 
September 2003 the veteran had been taking the lower dose of 
thyroid medication and felt good.  The veteran was to 
continue on her present dose of Methimazole.  At the February 
2004 Videoconference hearing the veteran testified that she 
was on medication for her thyroid.  She reported fatigability 
but that her medication was controlling her other symptoms 
pretty well.  The Board finds that the veteran's medication 
to control her hypothyroidism is sufficient to warrant a 10 
percent evaluation under Diagnostic Code 7903 for 
hypothyroidism.  38 C.F.R. § 4.119.  

The Board concludes, however, that entitlement to an 
evaluation higher than 10 percent is not warranted under 
Diagnostic Code 7903 or any other applicable diagnostic code.  
In evaluating the veteran's hypothyroid disease under 
Diagnostic Code 7903, as noted above, a higher evaluation 
requires fatigability, constipation, and mental sluggishness, 
muscular weakness, mental disturbance and weight gain, cold 
intolerance, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness.  In this regard, 
the Board observes that at the November 2001 VA examination 
the veterans temperature was 97.7 and her pulse was 74.  The 
veteran's heart rate and rhythm were normal S1, S2, there was 
a faint systolic ejection meumur over the right sternal 
border.  The electrocardiogram showed normal sinus rhythm and 
moderate voltage for left ventricular hypertrophy.  In 
September 2003 the veteran denied further feeling of fatigue.  
She also denied shortness of breath, dyspnea on exertion, 
nausea, vomiting, headaches, involuntary weight loss, melena, 
hematochezia and hematemesis.  As such, an evaluation in 
excess of 10 percent Diagnostic Code 7903 is not warranted.  

Although the veteran has hypothyroidism, the Board has also 
considered evaluating this disability under Diagnostic Code 
7900 for hypothyroidism, but concludes that an evaluation 
higher than 10 percent is not warranted under this code; 
indeed, the preponderance of the evidence is against a 
finding that the condition warrants a 10 percent evaluation 
under this code because the evidence affirmatively shows that 
the veteran does not have tremors, hypertension or increased 
pulse pressure.  

Further, however, Note (1) following Diagnostic Code 7900 
provides that if disease of the heart is the predominant 
finding, the disability should be evaluated under Diagnostic 
Code 7008 as hyperthyroid heart disease, if doing so will 
result in a higher evaluation than the use of Diagnostic Code 
7900.  Note (2) following this code provides that if 
ophthalmopathy is the sole finding, the disability will be 
evaluated as impairment of field of vision pursuant to 
Diagnostic Code 6080, diplopia under Diagnostic Code 6090, or 
impairment of central visual acuity pursuant to Diagnostic 
Codes 6061-6079.  

The Board notes that evaluating the veteran's hypothyroid 
disease pursuant to Note (1) would not result in a rating 
higher than 10 percent because at the November 2001 VA 
examination the chest x-ray impression was that no acute 
cardiac or pulmonary abnormality was seen.  With respect to 
Note (2), the Board observes that the evidence of record did 
not reveal any thyroid-related eye disorder, and thus 
consideration under the codes for eye impairment is not 
appropriate.  



B.  Esophageal Reflux  

The veteran is currently in receipt of a noncompensable 
evaluation for the service connected esophageal reflux under 
Diagnostic Code 7346, for hiatal hernia.  Under the 
provisions of Diagnostic Code 7346 (hiatal hernia), a 10 
percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substemal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. 4.114, Diagnostic 
Code 7346 (2003).  

At the November 2001 VA examination the veteran reported 
epigastric pain over the past two weeks, which she described 
as a tearing and pulling sensation, which was constant and 
was not related to meals.  The veteran denied significant 
heartburn.  She reported good appetite, and had a bowel 
movement about three times a week.  The veteran did not use 
prescription medication for reflux.  On examination the 
veteran's abdomen was soft, she had a healed midline surgical 
scar.  She had positive bowel sounds.  

VA outpatient treatment records show that in November 2002 
the veteran's abdomen was slightly obese, distended, and 
soft.  Bowel sounds were normal.  An endoscopy was performed 
in June 2003.  The abdominal examination was normal.  A 
hiatial hernia was found.  In December 2003 the veteran was 
seen in the gastrointestinal clinic for status post right 
hemicolonectomy.  The veteran was doing well.  On examination 
her abdomen was non-tender.  There were no masses.  

Following a careful review of the evidence, the Board finds 
that the current severity of the veteran's esophageal reflux 
warrants a 10 percent evaluation under Diagnostic Code 7346.  
In reaching this determination, the Board observes that the 
medical evidence of record shows that the veteran experiences 
epigastric pain and chronic dysphasia.  At the November 2001 
VA examination the veteran had mild epigastric tenderness, 
but no rebound tenderness was noted.  The veteran reported 
epigastric pain over the past two weeks.  She reported 
fluctuating weight.  VA outpatient treatment records show 
that in May 2002 the veteran was seen for chronic dysphasia 
(known esophagitis by endoscopy).  The veteran reported 
vomiting and diarrhea in November 2002.  The assessment was 
gastroenteritis.  In June 2003 the veteran complained of 
midepigastric pain and melena with in the past two weeks.  On 
examination bowel sounds were positive.  Her abdomen was 
soft.  There was no blood in her stool.  The assessment was 
melena.  In June 2003 the physician commented that there was 
mild diffuse gastritis.

A 10 percent evaluation requires two or more of the symptoms 
for the 30 percent evaluation of less severity.  The symptoms 
of a 30 percent evaluation are recurrent epigastric distress 
with dysphasia, pyrosis, and regurgitation, accompanied by 
substemal or arm or shoulder pain.  The Board finds that the 
veteran's epigastric pain and chronic dysphasia are 
sufficient to warrant a 10 percent evaluation under 
Diagnostic Code 7346 for esophageal reflux.  38 C.F.R. 
§ 4.114.  

The Board concludes, however, that entitlement to an 
evaluation higher than 10 percent is not warranted under 
Diagnostic Code 7346 or any other applicable diagnostic code.  
Her esophageal reflux has not been shown to be manifested by 
pyrosis, accompanied by substemal or arm or shoulder pain, 
material weight loss and hematemesis or melena with moderate 
anemia.  While the evidence is uncontroverted that the 
veteran has esophageal reflux, there is no competent evidence 
of symptomatology of such severity to produce considerable 
impairment of health.  The June 2001 VA out patient treatment 
record showed that the veteran was seen for anemia.  However, 
at the November 2001 VA examination the veteran denied 
hematochezia, hematemesis, and melena.  She denied nausea and 
vomiting.  The veteran reported no dysphasia with foods, 
whether solids or liquids.  VA outpatient treatment records 
show that in November 2002 there was no hepatosplenomegaly.  
In December 2003 there was no melena, bright red blood per 
rectum, constipation, weight loss or abdominal pain.  There 
was no hepatosplenomegaly.  As such, an evaluation in excess 
of 10 percent Diagnostic Code 7346 is not warranted.  

II.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in September 2001 and October 2001 as well 
as by the discussions in the June 2003 statement of the case 
(SOC).  Specifically, in the September 2001 RO letter the RO 
informed the appellant of the following: 1.) What must the 
evidence show to establish entitlement; 2.) What information 
or evidence was still needed from the appellant; and 3.) What 
the appellant could do to help with the claim.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's claim was received in July 2001.  
The veteran was provided VCAA notice in September 2001 and 
October 2001.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded a VA medical examination 
in November 2001.  A report of this examination is in the 
claims file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An evaluation of 10 percent for hypothyroidism is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An evaluation of 10 percent for esophageal reflux is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



